Freedman, P. J.
This, is a summary proceeding taken to recover possession of premises in the city of Few York, based upon a petition alleging non-payment of rent for the months of May and June, 1899, and claimed by the petitioner therein to have been leased to the tenant herein.
There was sufficient testimony in the case, given on behalf of the tenant, to show that the relation of landlord and tenant never existed between the parties, and that, although at one time there existed an oral agreement for a lease, that the landlord subsequently refused to enter into a lease, and thereafter conveyed the premises .to a third party to whom the tenant paid the amount of rent claimed by the landlord in these proceedings, and for the months of May and June, 1899.
The court below took that view of the evidence and gave a judgment in favor of the tenant and there appears no good reason for a reversal.
Order and judgment affirmed,-with costs.
MaoLean and Leventritt, JJ., concur.
Order and judgment affirmed, with costs.